Judgment modified by striking out, at folio 353 of the record on appeal, the date “ October 29th, 1928,” and substituting in its place “ December 22, 1928; ” by striking out the figures “ $1,135,291.12,” and substituting in their place “ $1,140,951.76; ” by strildng out, at folio 377, the figures “ $135,291.12,” and substituting in then place “ $140,951.76; ” by striking out, at the same folio, the date “ October 29, 1928,” and substituting in its place “ December 22, 1928; ” by striking out, at folio 378, the figures “ $1,135,291.12,” and substituting in their place the figures “ $1,140,951.76,” and by striking out, at the same folio, the date “ October 29, 1928,” and substituting in its place the date “ December 22, 1928.” As so modified, the judgment is unanimously affirmed, with costs. No opinion. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present • — ■ Lazansky, P. J., Rich, ICapper, Seeger and Scudder, JJ. Settle order on notice.